On Application for Rehearing.
PER CURIAM.
In a petition for rehearing appellant, plaintiff below, earnestly contends that the court, in the decision rendered, erred in numerous particulars specified in the petition. Were it not for the evident sincerity of counsel for appellant in the position tafeen, we should not feel called upon to say anything upon this application.
The difficulty with counsel’s position, however, is that the complaint, even though it be conceded that there was some irregularity in entering judgment in the law action, makes no showing nor states any fact or facts in the instant action to indicate that an injustice is being perpetrated upon appellant, defendant in the law action, in enforcing the judgment *526of the court. The action originally was upon promissory notes. It is so alleged in the complaint under consideration. A promissory note carries with it the presumption of a consideration. The defendant in the law action, appellant here, filed a motion to strike certain parts of the complaint. The court granted the motion. In the order it authorized the filing of an amended complaint. Thereafter, without any new or amended complaint being filed, the court entered judgment in favor of the plaintiff and against the defendant in that action. Every presumption is in favor of a judgment entered by a court of general jurisdiction. This court is unable to see any fallacy in the statement in the opinion that, in the absence of any showing to the contrary, it must be presumed that the complaint, after certain parts were stricken, contained the necessary allegation to constitute a cause of action. The presumption indulged in favor of judgments carries with it that implication.
The appellant invokes the aid of a court of equity to restrain the enforcement of that judgment without alleging any facts showing that appellant had any defense, either equitable or legal, to the cause of action stated in the complaint in the law action. The authorities are uniform that any one asking the assistance of a court of equity to enjoin the enforcement of a judgment entered in a law action must, in the complaint, state some fact or facts from which it can be reasonably inferred that to permit the enforcement of the judgment would be against good conscience and result in an injustice to the complaining party. This court attempted to point out in its opinion that the complaint in the instant ease fails to state any such facts.
Rehearing denied.